 



Exhibit 10.28
CONFIDENTIAL SEPARATION AGREEMENT AND RELEASE
     This Confidential Separation Agreement and Release (“Agreement”) is entered
into this 9th day of March, 2006, by and between Timothy E. Scronce (hereinafter
“Employee”) and Ferrellgas, Inc. (“Company”).
W I T N E S S E T H
     WHEREAS, Employee has been employed by Company since on or about April,
2004;
     WHEREAS, Ferrellgas signed a document titled “Tim Scronce Confidential” on
February 6, 2004, which purports to grant certain stock options and to provide
bonuses to Employee in the event that his employment is terminated without
cause;
     WHEREAS, Employee’s employment with Company terminated effective August 4,
2005 (the “Separation Date”); and
     WHEREAS, the parties desire to settle fully, finally, and on a confidential
basis all matters between them arising, directly or indirectly, out of
Employee’s association and employment with Company and all of its affiliates or
the conclusion thereof, without any admission of liability and to establish
certain rights and obligations between the parties after the Separation Date.
     NOW, THEREFORE, in consideration of the premises and mutual promises
contained in this Agreement, and other valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, it is agreed by the parties as
follows:
     1. Consideration. In full consideration of any claim, including, but not
limited to any claim of Employee pursuant to the February 6, 2004 document
described above, and as a material inducement to and in consideration for
Employee entering into this Agreement, subject to the terms and conditions of
this Agreement, Company agrees as follows: Company shall pay the lump sum of Six
Hundred Ninety Thousand and 00/100 Dollars ($690,000.00), less applicable
federal and state withholdings, which amount shall be payable within fifteen
(15) days of the execution of this Agreement by the parties.
     2. No Other Entitlements. Except for the compensation, monies, expenses,
and benefits expressly set forth in this Agreement, Employee acknowledges that
he is not entitled to any other compensation, monies or benefits from the
Company, including, but not limited to, additional compensation for accrued
vacation or other time off, bonuses, commissions, severance, expenses, or other
forms of compensation or benefits, repayments of debts, or reimbursements of
expenses and Employee hereby releases the Company and its affiliates of and from
any obligations to make any other payment or provide any other benefit, and
Employee waives all rights to said payments or benefits.

 



--------------------------------------------------------------------------------



 



     3. Other Agreements of Employee. In partial consideration for the payments
and benefits described in Section 1 above, Employee agrees as follows:
          (a) Option Grantee Agreement. Employee affirms his Option Grantee
Agreement dated September 13, 2004, and acknowledges: (i) the validity and
enforceability of the Option Grantee Agreement, (ii) that he received
consideration for entering the Option Grantee Agreement, and (iii) that the
provisions of paragraphs 3-14, 16, 17, and 19 of the Option Grantee Agreement
survived the termination of his employment and remain in effect.
          (b) Nondisparagement. Employee agrees that he will not contact or
communicate with anyone, including media, any of the Company’s employees (former
or current), vendors (former or current), competitors (former or current) or
customers (former, current or prospective) regarding his employment or the
Company, this Agreement, or his separation from the Company. Furthermore,
Employee agrees that, except as required by law, Employee will not do or say
anything that a reasonable person would expect at the time would have the effect
of diminishing or constraining the goodwill and good reputation of the Released
Parties (defined below). Employee will not disparage or seek to injure the
reputation of the Released Parties. This obligation will include refraining from
negative and/or untruthful statements about the Released Parties’ methods of
doing business, the effectiveness of their business policies, and the quality of
any of their services, products or personnel. This provision does not apply on
occasions when Employee is subpoenaed or ordered by a court or other
governmental authority to testify or give evidence, and must of course respond
truthfully, or to conduct otherwise protected by law.
     The Company agrees that it will not contact or communicate with anyone,
including media, vendors (former or current), competitors (former or current),
or customers (former, current or prospective) regarding Employee’s employment
with the Company, this Agreement, or Employee’s separation from the Company.
Furthermore, the Company agrees that, except as required by law, the Company
will not do or say anything that a reasonable person would expect at the time
would have the effect of diminishing or constraining the goodwill and good
reputation of the Employee. The Company will not disparage or seek to injure the
reputation of the Employee. This obligation will include refraining from
negative and/or untruthful statements about the Employee’s methods of doing
business, the effectiveness of the Employee’s business policies, and the quality
of the Employee’s services, products or personnel. This provision does not apply
on occasions when the Company is subpoenaed or ordered by a court or other
governmental authority to testify or give evidence, and must of course, respond
truthfully, or to conduct otherwise protected by law. The Company’s obligation
under this subparagraph (b) is limited to the Executive Committee, Directors and
Officers of the Company and its Blue Rhino division.
     The parties further agree that, in the event that they or their counsel are
contacted by any media about the lawsuit, they will state that “The matter (or
case, or suit) has been resolved,” and no more.
          (c) Assignment. Employee assigns to Company or its designee his entire
right, title, and interest in and to any technical knowledge, data,
formulations, processes, methods, drawings, designs, operating materials,
manufacturing and quality control

-2-



--------------------------------------------------------------------------------



 




procedures, plans, models, plan and tool designs, raw material specifications,
know-how, trade secrets, confidential information, inventions (unpatented and
patented), works of authorship, copyrights, trademarks, trade dress, and any
other proprietary rights developed, authored, or conceived by Employee, either
solely or jointly with others, during his employment with the Company or any of
its affiliates, that relates to the business of the Company or its affiliates.
          (d) Relief. In the event of a breach or threatened breach by either
party of the provisions of this Section 3, the non-breaching party shall have
and may exercise any and all other rights and remedies available to it at law or
otherwise, including but not limited to obtaining an injunction from a court of
competent jurisdiction enjoining and restraining the breaching party from
committing such violation, and the breaching party hereby consents to the
issuance of such injunction.
          (e) Reasonableness of Restrictions. The parties have each carefully
read the provisions of this Section 3 and, having done so, agree that the
restrictions set forth in this Section 3 and in the Option Grantee Agreement are
fair and reasonable and are reasonably required for the protection of their
interests.
          (f) Liquidated Damages. Any breach[es] by either party of any of the
provision set forth in this Paragraph 3, including, but not limited to those
agreements set forth in the Option Grantee Agreement, are stipulated to be a
material breach of this Agreement and, in addition to the remedies set forth
here, will entitle the non-breaching party to recover Thirty-Five Thousand
Dollars ($35,000.00) as liquidated damages since: (1) the harm that will be
caused by the breach of this provision is incapable of being estimated at the
time of this agreement; and (2) the amount of the liquidated damages set forth
herein is a reasonable forecast of just compensation and not a penalty.
     4. Confidentiality of Agreement. Except with the other party’s express
prior written consent or as required by law, the parties shall keep any
information relating to discussions leading up to this Agreement, the terms of
this Agreement, and the existence of this Agreement strictly confidential, and
shall not disclose this information to any person other than (i) in the case of
the Employee, Employee’s immediate family and legal, tax and financial advisors
who will agree to keep such matters confidential, and (ii) in the case of the
Company, the Company’s legal, tax and financial advisors and its affiliates who
will agree to keep such matters confidential. If required by law to produce a
copy of this Agreement or to make such disclosure, the disclosing party shall
give the other party prompt notice prior to such production or disclosure. Any
breach by either party of this specific provision is stipulated to be a material
breach of this Agreement and, in addition to the remedies set forth here, will
entitle the non-breaching party to recover Thirty-Five Thousand Dollars
($35,000.00) as liquidated damages since: (1) the harm that will be caused by
the breach of this provision is incapable of being estimated at the time of this
agreement; and (2) the amount of the liquidated damages set forth herein is a
reasonable forecast of just compensation and not a penalty.
     5. Covenant Not to Sue and Release.
          (a) By Employee. In consideration of the promises and covenants set
forth in the Agreement, and other good and valuable consideration, the receipt
and sufficiency of which

-3-



--------------------------------------------------------------------------------



 



is hereby acknowledged, Employee, for himself and on behalf of his heirs,
representatives, administrators, executors, successors and assigns, hereby
irrevocably and unconditionally releases, acquits, and forever discharges the
Company and its present and former divisions, parent companies, subsidiaries,
affiliates, predecessors, successors and assigns, together with all present and
former agents, shareholders, directors, officers, employees, owners,
representatives and attorneys of all such entities or persons and all persons
acting by, through, under or in concert with any of them, (hereinafter
collectively referred to as the “Released Parties”), from any and all
complaints, claims, lawsuits, liabilities, obligations, or actions, of any
nature whatsoever, known or unknown (hereinafter “Claim” or “Claims”), which
Employee now has, has had, or may hereafter claim to have had against each or
any of the Released Parties, including any and all claims asserted or which
could have been asserted in the lawsuit, for losses, expenses, or damages of any
kind (whether arising in tort, contract, by statute, or otherwise) resulting
from or arising out of any matter, act, omission, cause or event whatever that
has previously occurred.
          Employee understands that by signing this Agreement and accepting the
consideration described herein, he is waiving any right to pursue any claim
against any of the Released Parties in any state or federal court for back pay,
severance pay, liquidated damages, compensatory damages, punitive damages, or
any other losses or other damages to Employee or his property resulting from any
claimed violation of state or federal law, including, but not limited to, claims
arising under Title VII of the Civil Rights Act of 1964, as amended, the Age
Discrimination In Employment Act of 1967, as amended, the Equal Pay Act, the
Civil Rights Act of 1991, the Americans With Disabilities Act, the Employee
Retirement Income Security Act of 1974, as amended, the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended, the Family and Medical Leave Act
of 1993, and claims under any other federal, state and local laws, including any
claims sounding in tort or contract, including but not limited to any claims
arising from the document dated February 6, 2004, signed by James E. Ferrell.
          (b) By Company. In consideration of the promises and covenants set
forth in the Agreement, and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the Company, for itself and on
behalf of its present and former divisions, parent companies, subsidiaries,
affiliates, predecessors, successors, Executive Committee members, officers,
directors, and assigns, in their corporate capacities, hereby irrevocably and
unconditionally release, acquit, and forever discharge Employee from any and all
claims, lawsuits, liabilities, obligations, or actions, of any nature
whatsoever, known or unknown, which they now have, have had, or may hereafter
claim to have had against Employee, including any and all claims asserted or
which could have been asserted in the lawsuit, for losses, expenses, or damages
of any kind (whether arising in tort, contract, by statute, or otherwise)
resulting from or arising out of any matter, act, omission, cause or event
whatever that has previously occurred.
          (c) Each party acknowledges that this release applies both to known
and unknown claims that may exist between Employee and the Released Parties.
Each party expressly waives and relinquishes all rights and benefits which he or
it may have under any state or federal statute or common law principle that
would otherwise limit the effect of this Agreement to claims known or suspected
prior to the date either party executes this Agreement, and does so
understanding and acknowledging the significance and consequences of such

-4-



--------------------------------------------------------------------------------



 




specific waiver. Thus, for the purpose of implementing a full and complete
release and discharge of the Released Parties (in the case of Employee’s
release) and Employee (in the case of the Company’s release), each party
expressly acknowledges that this Agreement is intended to include in its effect,
without limitation, all claims which the releasing party does not know or
suspect to exist in his favor at the time of execution hereof, and that this
Agreement contemplates the extinguishment of any such claim or claims, exclusive
of a claim for breach of this Agreement.
          (d) The parties agree to dismiss the lawsuit styled Timothy E. Scronce
v. Ferrellgas, Inc., Civil Action No. 1:05-CV-00967 in the United States Federal
District Court for the Middle District of North Carolina, Greensboro Division,
by submitting a Stipulation of Dismissal with Prejudice within 7 days after
execution of this Agreement by the Company.
     6. Representations. Employee represents and warrants that he did not engage
in any unlawful conduct or conduct that would be considered in breach of his
fiduciary duty to the Company during his employment and that he is not aware of
any liabilities to or potential claims by third parties arising out of or
relating to his actions as an employee. Employee further represents and warrants
that he is unaware of any activity or conduct, by anyone, including any
Ferrellgas officer or employee, which he would consider illegal, or in violation
of any fiduciary duty to Ferrellgas, including, but not limited to, any issues
relating to the accounting practices, financial policies, trade practices or
business practices of Ferrellgas. More specifically, without limitation,
Employee represents and warrants to the best of his knowledge, as follows:
          (a) He has not concealed from Ferrellgas any financial and accounting
records or related data necessary to produce an accurate financial statements.
          (b) There has been no fraud involving management or employees who have
a significant role in Ferrellgas’ internal controls.
          (c) There has been no fraud or trade practice violations involving
management and employees that could have a material effect on the financial
statements.
          (d) There have been no violations or possible violation of laws or
regulations whose effects should be considered for disclosure in Ferrellgas’
financial statements or as a basis for recording a loss contingency.
          (e) No property or records that are not otherwise publicly known, of
Ferrellgas have been retained by Employee.
     7. Attorneys’ Fees. Each party agrees to indemnify the other from all
claims, costs and expenses, including all attorneys’ fees, arising out of a
breach of Sections 3-6 of this Agreement or any misrepresentation of fact made
by either party which is contained in or made the basis of the Agreement.
     8. Return of Company Property. To the extent not previously returned,
Employee will, within fifteen (15) days of execution of this Agreement by the
parties, return to the Company all property of the Company, including, without
limitation, all reports, files, memoranda, records, software, credit cards,
card-key passes, door, file, vehicle and other keys,

-5-



--------------------------------------------------------------------------------



 



computers, computer access codes, disks and instructional manuals, calculators
and other physical or personal property which have been provided for his use in
connection with his employment with the Company.
     9. Cooperation. Employee agrees to reasonably cooperate with the Company,
at a mutually convenient time and place, in assisting in the defense or
prosecution of any existing or future charges, claims, demands, complaints or
lawsuits filed against the Company, any of its related companies or subsidiaries
or parent company that involve facts or decisions in which he had input or
knowledge. Employee also agrees to reasonably cooperate with the Company by
answering question regarding his former areas of responsibility and providing
assistance to ensure the proper transition of his job duties to his successor.
In addition, Employee agrees to provide reasonable assistance to the Company,
including executing such further documents and taking such other steps as may
reasonably be required to allow the Company to perfect, protect and enforce its
rights hereunder. All cooperation and assistance to be provided by Employee
under this Section 9 shall be at the Company’s cost and expense, including
attorneys’ fees, but for no additional consideration.
     10. Notice to Consult with an Attorney. Employee is advised by the Company
that this Agreement affects important rights, and includes a release of any and
all claims arising out of any alleged violation of Employee’s rights while
employed with the Company or its affiliates, including, but not limited to, any
claims Employee may have under the Age Discrimination in Employment Act of 1967,
as amended, 29 U.S.C. § 621, et seq. Because this Agreement affects important
rights, Employee is advised to consult with an attorney prior to executing this
Agreement.
     11. Consideration Period. Employee is advised that he has twenty-one
(21) days from the date he receives this Agreement to fully review and consider
whether or not he wishes to agree to all the terms and conditions of this
Agreement and to advise the Company of the same. Employee may take as much of
that time as he wishes before signing. In the event Employee executes this
Agreement before that time, Employee certifies, by such execution, that he
knowingly and voluntarily waived the right to the full twenty-one (21) days, for
reasons personal to him, with no pressure by any representative of the Company
to do so. If Employee decides to accept the benefits offered herein, he must
sign this agreement and return it to Kenneth A. Heinz at the Company within two
(2) business days following the expiration of the twenty-one (21) days.
     12. Revocation. Employee is advised that should he sign this Agreement,
accepting its terms and conditions, he will have a period of seven (7) days from
the date of his acceptance to change his mind and revoke this Agreement. If
Employee decides to revoke this Agreement, then he should deliver written notice
to Kenneth A. Heinz at the Company within such 7-day period. The other terms and
conditions contained herein will not be enforceable by the parties hereto until
the expiration of this seven (7) day period (the date after the expiration of
this period to be the “Effective Date”).
     13. No Admission of Liability or Wrongdoing. This Agreement will not be
used or construed by any person or entity as an admission of liability or
finding that either party’s rights were in any way violated by the other, and
this Agreement may not be offered or received in

-6-



--------------------------------------------------------------------------------



 



evidence in any action or proceeding as an admission of liability or wrongdoing
on the part of either party. The parties understand and agree that the
consideration received herein is accepted by them as full and complete
settlement and compromise of any and all claims, asserted or unasserted, and the
payment or providing of such consideration is not an admission of liability by
either party.
     14. Entire Agreement. Except as provided herein, this Agreement contains
and comprises the entire agreement and understanding of the parties with respect
to the subject matter, specifically including any terms and conditions of
employment or the termination of employment, and there are no agreements or
understandings other than those contained herein. Except as otherwise provided
herein, this Agreement supersedes in all respects any prior or other agreement
or other understanding between Employee and the Company regarding the subject
matter herein, including, but not limited to, the February 6, 2004 document
signed by James E. Ferrell.
     15. Successors. The Agreement shall be binding upon and inure to the
benefit of Employee, his assigns, heirs, executors, administrators,
representatives, as well as the predecessors, successors, purchasers and assigns
of the Company. Employee may not assign any of his rights or delegate any of his
duties under the Agreement.
     16. Modifications. The Agreement is intended to be a binding contract
between the parties. No change, modification, termination or attempted waiver of
any of the provisions of the Agreement shall be binding upon any party hereto
unless reduced to writing and signed by the party against whom enforcement is
sought.
     17. Severability. The provisions of this Agreement shall be deemed
severable, and the invalidity or unenforceability of any provision (or part
thereof) of this Agreement shall in no way affect the validity or enforceability
of any other provisions (or remaining part thereof).
     18. KNOWING AND VOLUNTARY AGREEMENT. THE PARTIES ACKNOWLEDGE THAT THEY
FULLY AND COMPLETELY UNDERSTAND THE TERMS AND CONDITIONS OF THIS AGREEMENT AND
HAVE VOLUNTARILY AND KNOWINGLY AGREED TO SUCH TERMS AND CONDITIONS, INCLUDING
ALL RELEASES OF CLAIMS THEY MAY HAVE AGAINST THE OTHER, IN EXCHANGE FOR VALUABLE
CONSIDERATION.
     IN WITNESS WHEREOF, the parties have hereto executed this Agreement this
the 9th day of March, 2006.

            READ CAREFULLY BEFORE SIGNING


EMPLOYEE:
      /s/ Timothy E. Scronce       Timothy E. Scronce         

-7-



--------------------------------------------------------------------------------



 



         

            FERRELLGAS, INC.:
      By:     /s/ Kenneth A. Heinz     Name:     Kenneth A. Heinz     Title:    
Senior Vice President, Corporate Development    

-8-